Name: Commission Implementing Regulation (EU) 2018/979 of 11 July 2018 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania;  international trade
 Date Published: nan

 12.7.2018 EN Official Journal of the European Union L 176/7 COMMISSION IMPLEMENTING REGULATION (EU) 2018/979 of 11 July 2018 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to ouncil Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq covered by the freezing of funds and economic resources that were located outside Iraq on the date of 22 May 2003 under that Regulation. (2) On 5 July 2018, the Sanctions Committee of the United Nations Security Council decided to remove one entry from the list of persons or entities to whom the freezing of funds and economic resources should apply, (3) Annex III to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. ANNEX In Annex III to Regulation (EC) No 1210/2003, the following entry is deleted: 44. GENERAL ESTABLISHMENT FOR GRAIN TRADING (alias (a) GRAIN BOARD OF IRAQ; (b) STATE ORGANISATION OF GRAIN). Addresses: (a) P.O. Box 329, Bab Al Mouadham-Midan, Baghdad, Iraq; (b) P.O. Box 2261, Allque, Irkheta, Karada Al-Shakira, Baghdad, Iraq.